Title: To Benjamin Franklin from John Brig, 15 July 1779
From: Brig, John
To: Franklin, Benjamin


Sir
Aix July 15th. 1779
I make free to trouble you with these few lines as knowing you to be a friend to my Country in hopes you will purchase my liberty & a pass to Travel to Burdeaux where I understand there is three frigats fitting out in the American Servise which would be my desire to Embrace the Oportunity if possible. I wrote to my Friend Heifield D. Coningham which knows me to be Master of a ship or Ships out of Philladelphia this fifteen years past & likewise knows my property & Brothers in America & has Receivd no Answer from him as yet. I directed my letters to Bordeaux perhaps he is not there or I would Receivd. a Answer sooner so if my liberty & a pass could be obtaind. by giving any Security Demanded I can have the Best Security in Merseilles for what sum the Parliment Demands that I will go to no other place but Burdeaux or any Other port where you Direct me to where there is an American frigate your answer to this & Instruction where to write to Mr. Coningham will much oblige your Humble Servant
John Brig

P.S. I was taken in the American Servise but was not Imprisoned. I went to Ireland where I traded to Many Voyages with passengers & Servants the Merchants gave me Comand of this Ship. I was taken in here in Merseills & is now on my paroll in Aix
Rd. Doctr. Frankland

 
Addressed: A Monsieur / Monsieur Franklind / Ministre Plenipotentiaire des etats / unis de L’Amerique En son hotel /a Passy / a Passy
Notations: Brig John July 15. 1779. / John Brig. Aix July 15. 1779 / De B. D. Versailles
